Citation Nr: 1645539	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  03-22 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  Virginia A. Girard-Brady, Attorney at law


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1948 to April 1952 and from December 1962 to July 1969, he received multiple awards including a Purple Heart, a Combat Infantry Badge and a Valor Unit award.  The appellant is the Veteran's Surviving Spouse, as determined in the January 2003 Board decision.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board most recently remanded the claim to the AOJ for further development in September 2014.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2000.  The immediate cause of death was determined to be a subdural hematoma due to blunt force trauma of the head.

2.  At the time of the Veteran's death, the Veteran was service-connected for posttraumatic stress disorder (PTSD).

3.  The evidence of record is in equipoise as to whether the Veteran's alcohol abuse was proximately due to or the result of his service-connected PTSD.

4.  The evidence of record establishes that the Veteran's alcohol abuse was the major cause of the Veteran's death.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for cause of death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Analysis

The appellant contends that the Veteran's cause of death was due to service-connected conditions which caused or contributed materially to the Veteran's death.  Alternatively, the appellant asserts that the Veteran's service-connected PTSD caused his substance abuse, which in turn caused him to fall which resulted in the fatal condition identified below.
In the present case, the Veteran died as a result of injuries incurred from a fall while intoxicated in May 2000.  The Veteran's death certificate listed his immediate cause of death as a subdural hematoma due to blunt force trauma of the head.  See private emergency department record dated April 29, 2000.  

At the time of the Veteran's death, service-connection was in effect for posttraumatic stress disorder (PTSD), evaluated at 70 percent disabling; vestibulopathy (diagnosed as Meniere's syndrome), evaluated at 30 percent disabling; bilateral hearing loss as noncompensable and; a scar over the Achilles tendon as noncompensable.  The Veteran's combined disability rating was 80 percent.  See RO rating decision dated December 5, 1997.  

After a full review of the record, the Board finds that service connection for the cause of the Veteran's death is warranted.  

Initially, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran's alcohol abuse was proximately due to, or the result of his service-connected PTSD.  Resolving doubt in favor of the Veteran, secondary service connection for the Veteran's alcohol abuse is warranted.

VA treatment records, VA examinations and the Veteran's lay statements weigh in favor of the claim.  

In this regard, VA treatment records reflect that the Veteran had a long history of alcohol abuse accompanied by treatment of PTSD, from 1992 until his death.  Significantly, in a May 16, 1995 record, it was noted that PTSD was still a "major" problem and the physician believed that it was the primary cause of his ethanol abuse.  Though the Veteran often denied current alcohol abuse and had a tendency to minimize his alcohol use (as indicated by treating professionals), he admitted to a history of alcohol abuse.  The Veteran also indicated substance abuse and PTSD both onset in 1969.  See February 1994 VA detoxification program admission.  

Multiple VA PTSD VA examinations address the Veteran's ethanol use when evaluating the severity of his PTSD.  See VA examinations from November 1984, March 1986, November 1994 and March 1997.  In the Veteran's November 1994 examination, he reported that his pattern of alcohol abuse was used to "self-medicate" his severe PTSD symptomatology.  In his March 1997 examination, the Veteran admitted that he had a drinking problem when he initially returned from service.  

The April 2016 VA examiner was asked to opine whether alcohol abuse was secondary to PTSD.  The VA examiner opined that while PTSD and substance abuse are co-morbid conditions, he would be resorting to mere speculation or conjecture to determine that alcohol abuse was caused or aggravated by his PTSD.  Alcohol abuse is not a symptom of PTSD according to DSM-IV or DSM-5 criteria.

Although the Board has considered the opinion of the April 2016 VA examiner, the Board finds that the clinical findings dated throughout previous treatment records and examinations reports place the evidence in relative equipoise as to whether alcohol abuse was proximately due to or the result of his service-connected PTSD.  As such, resolving doubt in favor of the Veteran, secondary service-connection for the Veteran's alcohol abuse is warranted.

Finally, the Board must determine whether the now service-connected alcohol abuse primarily caused or contributed to the cause of the Veteran's death.  The VA examiner from April 2016 stated that to say the cause of death was directly related or contributed to the fall when drunk would be speculative as it is unable to be determined what came first.  In other words, whether the Veteran was unconscious pre-fall or post-fall from being drunk was unclear as there was no witness to the event.  Regardless, the fact that alcohol was used in abundance to intoxication cannot be overlooked, and a fact that must have contributed solely to the fall and unconsciousness pre-fall or post-fall.  It was restated that the Veteran's drunkenness and severe intoxication was the "major sole factor" at the time of the head trauma causing hematoma and brain bleed, thus death.  This VA examination is highly probative to establish that the Veteran's death was etiologically related to his alcohol abuse.  

Hence, the Board concludes that the preponderance of the evidence is in favor of finding that the Veteran's alcohol abuse, which is secondary to his service-connected PTSD, was a contributory cause of his death as it substantially and materially contributed to his subdural hematoma due to blunt force trauma of the head as it most likely was its cause.  Therefore, service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


